Case 1:18-cv-24227-CMA Document 11 Entered on FLSD Docket 10/24/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

        Defendants.
  ___________________________/

                       ORDER REQUIRING SCHEDULING REPORT
                      AND CERTIFICATES OF INTERESTED PARTIES1

         The parties are directed to prepare and file a joint scheduling report, as required by Local

  Rule 16.1, by November 6, 2018. In addition, by November 6, 2018, the parties, including

  governmental parties, must file certificates of interested parties and corporate disclosure

  statements that contain a complete list of persons, associated persons, firms, partnerships, or

  corporations that have a financial interest in the outcome of this case, including subsidiaries,

  conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a

  party. Throughout the pendency of the action, the parties are under a continuing obligation to

  amend, correct, and update the certificates.

         DONE AND ORDERED in Miami, Florida, this 24th day of October, 2018.



                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




         1
             The parties must not include Judge Altonaga and U.S. Magistrate Judge Goodman as interested
  parties unless they have an interest in the litigation.
